DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claims 1 and 7-12 are currently pending and are rejected.   

Response to Amendment/Arguments
The Amendment filed 4/5/2021 is compliant with the requirements of 37 CFR 1.121(c), accordingly the amendment has been entered. Applicant’s arguments have been fully considered and are addressed below: 
35 USC § 102 Rejection
The rejection of claims 1, 3, 6 and 8-12 under 35 USC 102(a)/102(b) for being anticipated by Fiala et al. has been overcome by deleting formula H from the claims.  The rejection has been withdrawn. 

Scope of the Elected Invention
Examination of the Markush-type claims has been extended, as necessitated by amendment, to the scope of formula (I) that reads on the prior art. In particular, prior art was found on the species
    PNG
    media_image1.png
    119
    333
    media_image1.png
    Greyscale
(e.g., claim 7).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1 and 7-12 are rejected under pre-AIA  35 U.S.C. 102(a)/102(b) as being anticipated by Ghayur et al. J. Pharm. Pharmacol. 2008, 60, 1375-1383.
Ghayur et al. teaches the “benefit in dementia, including Alzheimer’s disease” of administering ginger, which comprises several gingerol compounds, including 10-gingerol.  

    PNG
    media_image2.png
    249
    718
    media_image2.png
    Greyscale

10-Gingerol (in the form of an alcoholic extract of dried ginger) was tested on “rat stomach fundus” (e.g., Abstract) and “showed spasmolytic activities possibly mediated via Ca++ antagonism []. These results give support to the traditional use of ginger in dementia” (p. 1382, Conclusion). See also, bridging paragraph of p. 1381. Thus, Ghayur teaches treating dementia and Alzheimer’s using ginger, which contains 8-gingerol. This disclosure anticipates the claimed invention as follows:
Claim 1, a method of reducing intracellular tau levels, comprising administering to cells 
comprising protein tau, a compound of formula (I), 
    PNG
    media_image3.png
    145
    435
    media_image3.png
    Greyscale
, wherein R1 and R2 are H, and R3 is methyl (i.e., a group that forms an ether bond), wherein intracellular tau levels are inherently reduced in a patient sufferent from dementia and/or Alzheimer’s disease.
	Claim 7, wherein the the compound is 
    PNG
    media_image4.png
    159
    437
    media_image4.png
    Greyscale
.
	Claims 8-12, wherein the cells are in a human subject (claim 10) in need of treatment for a neurodegenerative disease (claim 8) that is in the tauopathy family (claim 9), such as Alzheimer’s disease (claim 11).
	 
Conclusion  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached during 10 am-6 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Amanda L. Aguirre/Primary Examiner, Art Unit 1626